Entered: June 4th, 2020
                             Case 20-10691        Doc 73      Filed 06/04/20      Page 1 of 2
Signed: June 3rd, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                                at Greenbelt

          In re:                                             *   Case No. 20-10691-TJC
          Zachair, Ltd.                                      *   Chapter     11
                               Debtor                        *
            *    *    *    *     *    *     *   *    *     *   *     *   *
             ORDER AND NOTICE SETTING (1) DEADLINES TO OBJECT OR RESPOND TO
                     THE MOTION TO EXTEND EXCLUSIVITY PERIOD AND
                               (2) HEARING ON THE MOTION

                   On May 1, 2020, the debtor Zachair, Ltd. filed a Motion to Extend Exclusivity Period.

         ECF 58. Due to the COVID-19 Pandemic, the District Court for the District of Maryland entered

         Standing Order 2020-07, which extended filing deadlines, in general. Standing Order 2020-07,

         In re: COVID-19 Pandemic Procedures, Misc. No. 00-308 (D. Md. 2020). The Standing Order

         also allows a presiding judge to set a different deadline by subsequent order.

                   Accordingly, based on the particular facts of this case and the relief requested, it is, by

         the United States Bankruptcy Court for the District of Maryland,

                   ORDERED, that the deadline to object or respond to the Motion to Extend Exclusivity

         Period (ECF 58) is June 18, 2020; and it is further

                   ORDERED, that the deadline for the debtor to file a reply is July 2, 2020; and it is

         further



                                                             1
                 Case 20-10691         Doc 73   Filed 06/04/20   Page 2 of 2



       ORDERED, that a video-conference hearing will be held on July 22, 2020, at 10:00 a.m.

on ECF 58, objections, and responses.

cc:    Debtor
       Debtor’s Counsel
       All parties and creditors in interest
       U.S. Trustee

                                        END OF ORDER




                                                2
